 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      JOEL WHITE,
                                                           CASE NO. 3:20-CV-5141-RBL-DWC
11                              Plaintiff,
                                                           ORDER TO FILE AMENDED
12              v.                                         COMPLAINT
13      STEPHEN SINCLAIR, et al.,

14                              Defendants.

15
             Plaintiff Joel White, proceeding pro se and in forma pauperis, filed this civil rights
16
     complaint under 42 U.S.C. § 1983. Having reviewed and screened Plaintiff’s Complaint under
17
     28 U.S.C. § 1915A, the Court finds Plaintiff has failed to state a claim, but provides Plaintiff
18
     leave to file an amended pleading by April 20, 2020, to cure the deficiencies identified herein.
19
        I.      Background
20
             In the Complaint, Plaintiff alleges his Fourteenth Amendment equal protection rights are
21
     being violated because he is being paid differently from other similarly situated inmates at other
22
     corrections facilities in Washington State. Dkt. 4.
23

24


     ORDER TO FILE AMENDED COMPLAINT - 1
 1      II.      Discussion

 2            Under the Prison Litigation Reform Act of 1995, the Court is required to screen

 3 complaints brought by prisoners seeking relief against a governmental entity or officer or

 4 employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must “dismiss the

 5 complaint, or any portion of the complaint, if the complaint: (1) is frivolous, malicious, or fails to

 6 state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

 7 who is immune from such relief.” Id. at (b); 28 U.S.C. § 1915(e)(2); see Barren v. Harrington,

 8 152 F.3d 1193 (9th Cir. 1998).

 9            In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show: (1) he

10 suffered a violation of rights protected by the Constitution or created by federal statute, and (2)

11 the violation was proximately caused by a person acting under color of state law. See Crumpton

12 v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). The first step in a § 1983 claim is therefore to

13 identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

14 (1994).

15            To satisfy the second prong, a plaintiff must allege facts showing how individually

16 named defendants caused, or personally participated in causing, the harm alleged in the

17 complaint. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988); Arnold v. IBM, 637 F.2d 1350,

18 1355 (9th Cir. 1981). A person subjects another to a deprivation of a constitutional right when

19 committing an affirmative act, participating in another’s affirmative act, or omitting to perform an

20 act which is legally required. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Sweeping

21 conclusory allegations against an official are insufficient to state a claim for relief. Leer, 844 F.2d

22 at 633. Further, a § 1983 suit cannot be based on vicarious liability alone, but must allege the

23

24


     ORDER TO FILE AMENDED COMPLAINT - 2
 1 defendant’s own conduct violated the plaintiff’s civil rights. City of Canton v. Harris, 489 U.S.

 2 378, 385-90 (1989).

 3          A. Equal Protection

 4          In the Complaint, Plaintiff alleges his Fourteenth Amendment equal protection rights are

 5 being violated. Dkt. 4. Plaintiff states he works in the kitchen at Stafford Creek Corrections Center

 6 (“SCCC”) and is paid less than inmate kitchen workers at other Washington State Department of

 7 Corrections (“DOC”) facilities. The Fourteenth Amendment’s Equal Protection Clause “is

 8 essentially a direction that all persons similarly situated should be treated alike.” City of

 9 Cleburne, Tex. v. Cleburne Living Center, 473 U.S. 432, 439 (1985). To bring a successful equal

10 protection claim, a plaintiff must show differential treatment from a similarly situated class. See

11 Washington v. Davis, 426 U.S. 229, 239 (1976). For this differential treatment to give rise to a

12 claim under 42 U.S.C. § 1983, “one must show intentional or purposeful discrimination.” Draper

13 v. Rhay, 315 F.2d 193, 198 (9th Cir. 1963) (inmate failed to show § 1983 violation in absence of

14 “intentional or purposeful discrimination”).

15          Plaintiff contends his equal protection rights are being violated because he is being paid

16 less to work in the kitchen at SCCC than other inmates are being paid to work in kitchens in

17 different DOC facilities. Dkt. 4. Prisoners housed in different institutions are not similarly

18 situated. Walker v. Woodford, 454 F. Supp. 2d 1007, 1019 (S.D. Cal. 2006). As Plaintiff alleges

19 he is being treated differently than inmates housed in different facilities, Plaintiff has not alleged

20 he is being treated differently than similarly-situated individuals. Therefore, Plaintiff has failed

21 to state a claim for which relief can be granted. Accordingly, Plaintiff must show cause why his

22 Complaint should not be dismissed.

23

24


     ORDER TO FILE AMENDED COMPLAINT - 3
 1             B. Personal Participation

 2             As stated above, Plaintiff alleges his Fourteenth Amendment equal protection rights are

 3 being violated. Dkt. 4. Plaintiff names Stephen Sinclair, Ronald Haynes, Barry DeHaven, and Ron

 4 Attard as Defendants in this case. Id. Plaintiff, however, fails to allege any wrong-doing by

 5 Defendants or explain how Defendants’ actions violated his constitutional rights. Therefore,

 6 Plaintiff’s allegations are insufficient to show how Defendants caused, or personally participated

 7 in causing, the harm alleged in the complaint. See Leer, 844 F.2d at 633. Accordingly, Plaintiff

 8 has failed to state a § 1983 claim against Defendants. See Jones v. Community Development

 9 Agency, 733 F.2d 646, 649 (9th Cir. 1984) (vague and mere conclusory allegations unsupported

10 by facts are not sufficient to state section 1983 claims).

11             If Plaintiff wishes to pursue this § 1983 action, he must provide a short, plain statement

12 explaining exactly what each defendant did or failed to do and how the actions violated

13 Plaintiff’s constitutional rights and caused him harm.

14      III.      Instruction to Plaintiff and the Clerk

15             If Plaintiff intends to pursue a § 1983 civil rights action in this Court, he must file an

16 amended complaint and within the amended complaint, he must write a short, plain statement

17 telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name of the

18 person who violated the right; (3) exactly what the individual did or failed to do; (4) how the

19 action or inaction of the individual is connected to the violation of Plaintiff’s constitutional

20 rights; and (5) what specific injury Plaintiff suffered because of the individual’s conduct. See

21 Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976). Each claim for relief must be simple,

22 concise, and direct.

23             Plaintiff shall present the amended complaint on the form provided by the Court. The

24 amended complaint must be legibly rewritten or retyped in its entirety, it should contain the same


     ORDER TO FILE AMENDED COMPLAINT - 4
 1 case number, and it may not incorporate any part of the original complaint by reference. The

 2 amended complaint will act as a complete substitute for any previously filed complaint, and not

 3 as a supplement. The Court will screen the amended complaint to determine whether it contains

 4 factual allegations linking each defendant to the alleged violations of Plaintiff’s rights.

 5           If Plaintiff fails to file an amended complaint or fails to adequately address the issues

 6 raised herein on or before April 20, 2020, the undersigned will recommend dismissal of this

 7 action.

 8           The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 9 civil rights complaint.

10           Dated this 18th day of March, 2020.


                                                           A
11

12
                                                           David W. Christel
13                                                         United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO FILE AMENDED COMPLAINT - 5
